Summit C.P. No. CV03127220. This cause is pending before the court as an appeal of an election contest pursuant to R.C. 3515.15. On February 9, 2004, appellants filed a notice of appeal and a merit brief in this matter. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the Clerk of this court shall issue an order for the transmittal of the record from the Court of Common Pleas of Summit County.
IT IS FURTHER ORDERED that appellee shall file its merit brief within 30 days of the date of the filing of the record by the Clerk of this court, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.